DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-9, 10, 15of U.S. Patent No. 11,043,246 in view of Sartore et al (US Patent NO 10,216,685). :\
Regarding claim 1, claim 1 and 3 of the cited patent discloses all limitation in this claim, except for the use of a registered clock driver as a control circuit so as to receive a command signal, an address signal and a clock signal and to provide these signals to a semiconductor device.
Sartore et al disclose a device comprising a registered clock driver (1578, figure 15A) for controlling signals in and out of a memory device.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1 and 3 of the cited patent by using a registered clock driver for receiving the command signal, address signal and clock signals  and provide these signals to a memory device as taught by Sartore et al.
	Regarding claim 2, all of the limitation in this claim is clearly claimed in claim 2 of the cited patent.
Regarding claim 3, all of the limitation in this claim is clearly claimed in claim 4 of the cited patent.	

Regarding claim 4, all of the limitation in this claim is clearly claimed in claim 5 of the cited patent.
	Regarding claim 5, all of the limitation in this claim is clearly claimed in claim 1 of the cited patent.
	Regarding claim 6, all of the limitation in this claim is clearly claimed in claim 6 of the cited patent.
	Regarding claim 7, claim 1 and 3 of the cited patent discloses all limitation in this claim, except for the use of a registered clock driver as a control circuit so as to receive a command signal, an address signal and a clock signal and to provide these signals to a semiconductor device.
Sartore et al disclose a device comprising a registered clock driver (1578, figure 15A) for controlling signals in and out of a memory device.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1 and 3 of the cited patent by using a registered clock driver for receiving the command signal, address signal and clock signals  and provide these signals to a memory device as taught by Sartore et al.

	Regarding claim 8, all of the limitation in this claim is clearly claimed in claim 5 of the cited patent.
	Regarding claim 9, all of the limitation in this claim is clearly claimed in claim 6 of the cited patent.
	Regarding claim 10, all of the limitation in this claim is clearly claimed in claim 8 of the cited patent.
	Regarding claim 11, all of the limitation in this claim is clearly claimed in claim 9 of the cited patent.
	Regarding claim 12, all of the limitation in this claim is clearly claimed in claim 10 of the cited patent.
	Regarding claim 14, all of the limitation in this claim is clearly claimed in claim 15 of the cited patent.
Allowable Subject Matter
Claims 15-19 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fail to teach or suggest a  device of claim 9, wherein each of the first group of the semiconductor memory devices is configured to perform address swapping on the address signal from the RCD, 10and each of the second group of the semiconductor memory devices is configured to maintain the address signal from the RCD (claim 13 and 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
9/30/22
/SON T DINH/           Primary Examiner, Art Unit 2824